DETAILED ACTION
Claims status
In response to the application filed on 01/12/2021, claims 1-16, 28, and 30-31 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0227031 A1) in view of Park et al. (US 2019/0312668 A1).
Regarding claim 1; Guo discloses a method for wireless communications by a user equipment (UE), comprising: 
receiving, from a base station (BS), signaling configuring the UE (See Fig. 12: The resource settings configure one or more reference signal (RS) resources for beam measurement. Abstract) with one or more reference signal (RS) resource sets (See Fig. 12 and 23:  receiving configuration for a CSI frame work from a BS identifying reporting and resource settings of reference signals (RS) resource; See Abstract, and Guo’s claim 1, and See also ¶. [0253] for CSI-RS configuration and transmission resources), wherein each of the one or more RS resource sets is associated with a first type of beam refinement procedure (See Fig. 11: In the present disclosure, a “beam” can correspond to an RS resource or one port in RS or one port+one time unit in RS, whether the beam is a sounding reference signal (SRS), CSI-RS, beam RS, measurement RS, or any other type of RS. ¶. [0126], and see also ¶. [0253] for the beam refinement procedure on the Rx beam of CSI-RS resource);
receiving, from the BS, downlink control information (DCI) triggering RS transmissions using a RS resource set (See Fig. 13 and 23: transmitting one or more PDCCHs conveying respective DCI formats instead of transmitting the one or more PDCCHs with the wide beam. The term “beam ID” is used for illustrative purposes. Any other term which serves the same functionality, such as “resource ID” or “CSI-RS Resource Index” (when a “beam” corresponds to a CSI-RS resource or resource unit), can be used: number of DCI formats field that indicates a number of DCI formats conveyed by one or more PDCCH transmissions; and/or scrambling ID field indicating the RNTI(s) are used for scrambling a CRC of the one or more DCI formats. ¶. [0142]) associated with the second type of beam refinement procedure (See Fig. 14: The beam ID information can be QCL parameters related with spatial information of UE-side Rx beamforming. ¶. [0141] and [0253]); and 
determining to monitor the RS transmissions at the first or second latency, after to the DCI (See Figs. 13-14: The beam ID information can be a quasi-collocated (QCL) resource of a reference signal (RS) resource. The RS resource can be a secondary synchronization signal (NR-SSS), a channel state information RS (CSI-RS), or a measurement RS (MRS). ¶. [0140]).
[Office’s Note: Because of the alternative claim language such as “one or more/or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Guo discusses the method of receiving CSI-RS configuration of UE and receiving CSI-RS resource in DCI formats (See Figs. 23-24 and ¶. [0253]), Guo doesn’t 
However, Park et al. further teaches the method wherein sending an indication to a base station (BS) of at least a first latency (See Fig. 15: a signaling having latency smaller than the CSI-RS reconfiguration latency by the RRC signaling, only a resource, which is a measurement target, may be simply switched.  In the present specification, for the convenience of description, the CSI-RS is primarily described, but it is apparent that the method proposed in the present specification may be similarly extended and applied even to dynamic switching of the CSI-IM index (or, CSI process index).. ¶. [0151]), and monitoring the RS transmission at the latency (Park: a signaling having latency smaller than the CSI-RS reconfiguration latency by the RRC signaling. Park: ¶. [0151]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide sending an indication to a base station (BS) of at least a first latency as taught by Park to have incorporated in the system of Guo, so that it would provide the accommodation of a significantly increased number of connection devices, very low end-to-end latency, and high energy efficiency. Park: ¶. [0003].

Regarding claim 2; Guo discloses the method wherein the RS comprises aperiodic channel state information RS (A-CSI-RS) (Guo: ¶. [0186]).

Regarding claim 13; Guo in view of Park discloses the method further comprising sending an indication to the BS of a preferred latency (Park: signaling having latency smaller than the CSI-RS reconfiguration latency by the RRC signaling, only a resource, which is a measurement target, may be simply switched. ¶. [0151]).

Regarding claim 28; Guo discloses an apparatus for wireless communications (See Figs. 2-3 and its components: ¶. [0050-0051]), comprising: 
means for receiving, from a base station (BS), signaling configuring the UE (See Fig. 12: The resource settings configure one or more reference signal (RS) resources for beam measurement. Abstract) with one or more reference signal (RS) resource sets (See Fig. 12 and 23:  receiving configuration for a CSI frame work from a BS identifying reporting and resource settings of reference signals (RS) resource; See Abstract, and Guo’s claim 1, and See also ¶. [0253] for CSI-RS configuration and transmission resources), wherein each of the one or more RS resource sets is associated with a first type of beam refinement procedure (See Fig. 11: In the present disclosure, a “beam” can correspond to an RS resource or one port in RS or one port+one time unit in RS, whether the beam is a sounding reference signal (SRS), CSI-RS, beam RS, measurement RS, or any other type of RS. ¶. [0126], and see also ¶. [0253] for the beam refinement procedure on the Rx beam of CSI-RS resource);
means for receiving downlink control information (DCI) triggering RS transmissions using a RS resource set (See Fig. 13 and 23: transmitting one or more PDCCHs conveying respective DCI formats instead of transmitting the one or more PDCCHs with the wide beam. The term “beam ID” is used for illustrative purposes. Any other term which serves the same functionality, such as “resource ID” or “CSI-RS Resource Index” (when a “beam” corresponds to a CSI-RS resource or resource unit), can be used: number of DCI formats field that indicates a number of DCI formats conveyed by one or more PDCCH transmissions; and/or scrambling ID field indicating the RNTI(s) are used for scrambling a CRC of the one or more DCI formats. ¶. [0142]) associated with the second type of beam refinement procedure (See Fig. 14: The beam ID information can be QCL parameters related with spatial information of UE-side Rx beamforming. ¶. [0141] and [0253]); and 
See Figs. 13-14: The beam ID information can be a quasi-collocated (QCL) resource of a reference signal (RS) resource. The RS resource can be a secondary synchronization signal (NR-SSS), a channel state information RS (CSI-RS), or a measurement RS (MRS). ¶. [0140]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Guo discusses the method of receiving CSI-RS configuration of UE and receiving CSI-RS resource in DCI formats (See Figs. 23-24 and ¶. [0253]), Guo doesn’t explicitly teach the method wherein sending an indication to a base station (BS) of at least a first latency, the second latency being longer than the first latency, and monitoring the RS transmission at the latency.
However, Park et al. further teaches the method wherein sending an indication to a base station (BS) of at least a first latency (See Fig. 15: a signaling having latency smaller than the CSI-RS reconfiguration latency by the RRC signaling, only a resource, which is a measurement target, may be simply switched.  In the present specification, for the convenience of description, the CSI-RS is primarily described, but it is apparent that the method proposed in the present specification may be similarly extended and applied even to dynamic switching of the CSI-IM index (or, CSI process index).. ¶. [0151]), and monitoring the RS transmission at the latency (Park: a signaling having latency smaller than the CSI-RS reconfiguration latency by the RRC signaling. Park: ¶. [0151]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide sending an indication to a base station (BS) of at least a first latency as taught by Park to have incorporated in the system of Guo, so that it would provide the accommodation of a significantly increased number of connection devices, very low end-to-end latency, and high energy efficiency. Park: ¶. [0003].

Regarding claim 30; Guo discloses an apparatus for wireless communications, comprising: a memory and at least one processor coupled to the memory, the memory and the at least one processor (See Figs. 2-3 and its components: ¶. [0050-0051]) being configured to: 
Receive, from a base station (BS), signaling configuring the UE (See Fig. 12: The resource settings configure one or more reference signal (RS) resources for beam measurement. Abstract) with one or more reference signal (RS) resource sets (See Fig. 12 and 23:  receiving configuration for a CSI frame work from a BS identifying reporting and resource settings of reference signals (RS) resource; See Abstract, and Guo’s claim 1, and See also ¶. [0253] for CSI-RS configuration and transmission resources), wherein each of the one or more RS resource sets is associated with a first type of beam refinement procedure (See Fig. 11: In the present disclosure, a “beam” can correspond to an RS resource or one port in RS or one port+one time unit in RS, whether the beam is a sounding reference signal (SRS), CSI-RS, beam RS, measurement RS, or any other type of RS. ¶. [0126], and see also ¶. [0253] for the beam refinement procedure on the Rx beam of CSI-RS resource);
receive downlink control information (DCI) triggering RS transmissions using a RS resource set (See Fig. 13 and 23: transmitting one or more PDCCHs conveying respective DCI formats instead of transmitting the one or more PDCCHs with the wide beam. The term “beam ID” is used for illustrative purposes. Any other term which serves the same functionality, such as “resource ID” or “CSI-RS Resource Index” (when a “beam” corresponds to a CSI-RS resource or resource unit), can be used: number of DCI formats field that indicates a number of DCI formats conveyed by one or more PDCCH transmissions; and/or scrambling ID field indicating the RNTI(s) are used for scrambling a CRC of the one or more DCI formats. ¶. [0142]) associated with the second type of beam refinement procedure (See Fig. 14: The beam ID information can be QCL parameters related with spatial information of UE-side Rx beamforming. ¶. [0141] and [0253]); and 
See Figs. 13-14: The beam ID information can be a quasi-collocated (QCL) resource of a reference signal (RS) resource. The RS resource can be a secondary synchronization signal (NR-SSS), a channel state information RS (CSI-RS), or a measurement RS (MRS). ¶. [0140]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Guo discusses the method of receiving CSI-RS configuration of UE and receiving CSI-RS resource in DCI formats (See Figs. 23-24 and ¶. [0253]), Guo doesn’t explicitly teach the method wherein sending an indication to a base station (BS) of at least a first latency, the second latency being longer than the first latency, and monitoring the RS transmission at the latency.
However, Park et al. further teaches the method wherein sending an indication to a base station (BS) of at least a first latency (See Fig. 15: a signaling having latency smaller than the CSI-RS reconfiguration latency by the RRC signaling, only a resource, which is a measurement target, may be simply switched.  In the present specification, for the convenience of description, the CSI-RS is primarily described, but it is apparent that the method proposed in the present specification may be similarly extended and applied even to dynamic switching of the CSI-IM index (or, CSI process index).. ¶. [0151]), and monitoring the RS transmission at the latency (Park: a signaling having latency smaller than the CSI-RS reconfiguration latency by the RRC signaling. Park: ¶. [0151]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide sending an indication to a base station (BS) of at least a first latency as taught by Park to have incorporated in the system of Guo, so that it would provide the accommodation of a significantly increased number of connection devices, very low end-to-end latency, and high energy efficiency. Park: ¶. [0003].

Regarding claim 31; Guo discloses a computer readable medium having instructions stored (See Figs. 1-2: ¶. [0010]) thereon for: 
receiving, from a base station (BS), signaling configuring the UE with one or more reference signal (RS) resource sets (See Fig. 12 and 23:  receiving configuration for a CSI frame work from a BS identifying reporting and resource settings of reference signals (RS) resource; See Abstract, and Guo’s claim 1, and See also ¶. [0253] for CSI-RS configuration and transmission resources), wherein each of the one or more RS resource sets is associated with a first type of beam refinement procedure (See Fig. 11: In the present disclosure, a “beam” can correspond to an RS resource or one port in RS or one port+one time unit in RS, whether the beam is a sounding reference signal (SRS), CSI-RS, beam RS, measurement RS, or any other type of RS. ¶. [0126], and see also ¶. [0253] for the beam refinement procedure on the Rx beam of CSI-RS resource);
receiving downlink control information (DCI) triggering RS transmissions using a RS resource set (See Fig. 13 and 23: transmitting one or more PDCCHs conveying respective DCI formats instead of transmitting the one or more PDCCHs with the wide beam. The term “beam ID” is used for illustrative purposes. Any other term which serves the same functionality, such as “resource ID” or “CSI-RS Resource Index” (when a “beam” corresponds to a CSI-RS resource or resource unit), can be used: number of DCI formats field that indicates a number of DCI formats conveyed by one or more PDCCH transmissions; and/or scrambling ID field indicating the RNTI(s) are used for scrambling a CRC of the one or more DCI formats. ¶. [0142]) associated with the second type of beam refinement procedure (See Fig. 14: The beam ID information can be QCL parameters related with spatial information of UE-side Rx beamforming. ¶. [0141] and [0253]); and 
determining to monitor the RS transmissions at the first or second latency, after to the DCI (See Figs. 13-14: The beam ID information can be a quasi-collocated (QCL) resource of a reference signal (RS) resource. The RS resource can be a secondary synchronization signal (NR-SSS), a channel state information RS (CSI-RS), or a measurement RS (MRS). ¶. [0140]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Guo discusses the method of receiving CSI-RS configuration of UE and receiving CSI-RS resource in DCI formats (See Figs. 23-24 and ¶. [0253]), Guo doesn’t explicitly teach the method wherein sending an indication to a base station (BS) of at least a first latency, the second latency being longer than the first latency, and monitoring the RS transmission at the latency.
However, Park et al. further teaches the method wherein sending an indication to a base station (BS) of at least a first latency (See Fig. 15: a signaling having latency smaller than the CSI-RS reconfiguration latency by the RRC signaling, only a resource, which is a measurement target, may be simply switched.  In the present specification, for the convenience of description, the CSI-RS is primarily described, but it is apparent that the method proposed in the present specification may be similarly extended and applied even to dynamic switching of the CSI-IM index (or, CSI process index).. ¶. [0151]), and monitoring the RS transmission at the latency (Park: a signaling having latency smaller than the CSI-RS reconfiguration latency by the RRC signaling. Park: ¶. [0151]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide sending an indication to a base station (BS) of at least a first latency as taught by Park to have incorporated in the system of Guo, so that it would provide the accommodation of a significantly increased number of connection devices, very low end-to-end latency, and high energy efficiency. Park: ¶. [0003].

Allowable Subject Matter
Claims 3-12, and 14-16 are objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
In response to the amendment as filed on 01/12/2021, Applicant has amended all the independent claims. Applicant's arguments, with regards to claims 1-16, 28, and 30-31 have been fully considered but they are not persuasive.
Argument:
Applicant argued that Guo in view of Park fails to teach “sending an indication to the BS of at least a first latency and a second latency, and the second latency being longer than the first latency.”
Response:
Examiner respectfully disagrees. Guo discloses a method for receiving CSI framework from a BS for configuration information of one or more reference signal (RS) resource sets (See Fig. 12 and 23: see Abstract, and See also ¶. [0253] for CSI-RS configuration and transmission resources. Guo further discusses that “beam” can correspond to an RS resource or one port in RS or one port+one time unit in RS, whether the beam is a sounding reference signal (SRS), CSI-RS, beam RS, measurement RS, or any other type of RS associated with a beam refinement procedure. Guo’s figure 13 also teaches the method of transmitting one or more PDCCHs conveying respective DCI formats instead of transmitting the one or more PDCCHs with the wide beam. The term “beam ID” is used for illustrative purposes. Any other term which serves the same functionality, such as “resource ID” or “CSI-RS Resource Index” (when a “beam” 
Park et al. further teaches the method wherein signaling having latency smaller than the CSI-RS reconfiguration latency by the RRC signaling, only a resource, which is a measurement target, may be simply switched.  In the present specification, for the convenience of description, the CSI-RS is primarily described, but it is apparent that the method proposed in the present specification may be similarly extended and applied even to dynamic switching of the CSI-IM index (or, CSI process index).. ¶. [0151], and monitoring the RS transmission at the latency (Park: a signaling having latency smaller than the CSI-RS reconfiguration latency by the RRC signaling. Park: See Fig. 15 and ¶. [0151].
In view of the above reasoning, the combined teaching of Guo and Park successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Accordingly, for the reasons set forth above, Examiner believes that all the rejections shall still be maintained. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.